DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/22 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 newly recites various voltage and driver identifiers (e.g., DV1, DV2, SD1, etc.).  However, these identifiers are not underlined and therefore it is unclear whether these identifiers are intended to be included in the claim.  Examiner will assume these identifiers constitute typographical errors.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kamei et al. (US 5,640,174) in view of Applicant’s Admitted Prior Art (AAPA).

	Regarding claim 1, Kamei discloses a display device comprising: a display panel including first data lines, second data lines, gate lines, and a plurality of pixels (abstract, figs. 1 and 5, see col. 1, active matrix LCD disclosed; see also cols. 2-4, scan lines, even and odd signal lines disclosed);
	a voltage generator which generates a first driving voltage DV1 and a second driving voltage DV2, the first driving voltage DV1 including only a first analog driving voltage AVDD and a second analog driving voltage HAVDD having a same voltage level each frame lower than a same voltage level each frame of the first analog driving voltage AVDD, the second driving voltage DV2 including only the second analog driving voltage HAVDD and a ground voltage GND (see Kamei in view of AAPA, figs. 1 and 5, see cols. 2-4, positive maximum voltage +V1=(VC+VS) generated, negative maximum voltage -V1=(VC-VS) generated; the use of a ground voltage and the designation of a ground voltage as an arbitrary distinction are taken to be admitted prior art [see MPEP 2144.03], see Non-Final rejection mailed 1/28/22; Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Kamei with the well-known ground voltage to achieve the predictable result of providing a grounded circuit with an arbitrary ground voltage),
	and the first driving voltage DV1 having a same nonvariable maximum voltage level each frame while the second driving voltage DV2 has a same nonvariable minimum voltage level each frame (figs. 1 and 5, see cols. 2-4, positive maximum voltage +V1=(VC+VS) generated, negative maximum voltage -V1=(VC-VS) generated);
	and a source driver which generates a first data voltage Vd1 having a first polarity based on the first driving voltage DV1 and a second data voltage Vd2 having a second polarity based on the second driving voltage DV2 (figs. 1 and 5, see cols. 2-4, upper and lower voltage dividing resistor circuits and upper and lower drivers 10, 11 constitute source driver),
	wherein the source driver includes a first source driver SD1 coupled to the first data lines and a second source driver SD2 coupled to the second data lines (figs. 1 and 5, see cols. 2-4, upper voltage dividing resistor circuit and upper driver 10 coupled to odd drain lines, lower voltage dividing resistor circuit and lower driver 11 coupled to even drain lines),
	wherein the voltage generator alternately provides the first driving voltage DV1 and the second driving voltage DV2 to each of the first source driver and the second source driver independent of any display data (figs. 1 and 5, see cols. 2-4, switches 6, 7 changed in synchronization with timing signal 3; polarity can be switched for each frame, the polarity of one frame m is made to differ from that of the next frame m+1),
	wherein the first source driver provides the first data voltage Vd1 having the first polarity to the first data lines when the second source driver provides the second data voltage Vd2 having the second polarity to the second data lines in an N-th frame, wherein N is an integer greater than zero (figs. 1 and 5, see cols. 2-4, switches 6, 7 changed in synchronization with timing signal 3; polarity can be switched for each frame, the polarity of one frame m is made to differ from that of the next frame m+1),
 	and wherein the first source driver provides the second data voltage Vd2 having the second polarity to the first data lines when the second source driver provides the first data voltage Vd1 having the first polarity to the second data lines in an (N+1)-th frame (figs. 1 and 5, see cols. 2-4, switches 6, 7 changed in synchronization with timing signal 3; polarity can be switched for each frame, the polarity of one frame m is made to differ from that of the next frame m+1).
	
	Regarding claim 3, Kamei discloses wherein the voltage generator provides the first driving voltage to the first source driver and provides the second driving voltage to the second source driver in the N-th frame (figs. 1 and 5, see cols. 2-4, switches 6, 7 changed in synchronization with timing signal 3; polarity can be switched for each frame, the polarity of one frame m is made to differ from that of the next frame m+1),
	and the voltage generator provides the second driving voltage to the first source driver and provides the first driving voltage to the second source driver in the (N+1)-th frame (figs. 1 and 5, see cols. 2-4, switches 6, 7 changed in synchronization with timing signal 3; polarity can be switched for each frame, the polarity of one frame m is made to differ from that of the next frame m+1).

	Regarding claim 4, Kamei discloses wherein the first source driver generates the first data voltage having the first polarity based on the first driving voltage and the second source driver generates the second data voltage having the second polarity based on the second driving voltage in the N-th frame (figs. 1 and 5, see cols. 2-4, switches 6, 7 changed in synchronization with timing signal 3; polarity can be switched for each frame, the polarity of one frame m is made to differ from that of the next frame m+1),
	and the first source driver generates the second data voltage having the second polarity based on the second driving voltage and the second source driver generates the first data voltage having the first polarity based on the first driving voltage in the (N+1)-th frame (figs. 1 and 5, see cols. 2-4, switches 6, 7 changed in synchronization with timing signal 3; polarity can be switched for each frame, the polarity of one frame m is made to differ from that of the next frame m+1).

	Regarding claim 6, Kamei discloses wherein the first data voltage has a voltage level changed between the voltage level of the first analog driving voltage and the voltage level of the second analog voltage (figs. 1 and 5, see cols. 2-4; see also fig. 2),
	and wherein the second data voltage has a voltage level changed between the voltage level of the second analog driving voltage and the ground voltage (figs. 1 and 5, see cols. 2-4; see also fig. 2).

	Regarding claim 7, Kamei discloses wherein when the voltage generator provides the first driving voltage, the voltage generator further provides a bias voltage having a voltage level the same as the voltage level of the second analog driving voltage to provide a logic signal (figs. 1 and 5, see cols. 2-4; VS and VC provided to adder 4 and subtractor 5),
	and when the voltage generator provides the second driving voltage, the voltage generator further provides a bias voltage having a voltage level the same as the voltage level of the ground voltage to provide the logic signal (figs. 1 and 5, see cols. 2-4; VS and VC provided to adder 4 and subtractor 5).

	Regarding claim 8, Kamei discloses wherein the first data lines are coupled to an odd-numbered pixel groups including pixels arranged in a line, and the second data lines are coupled to an even-numbered pixel groups including pixels arranged in a line (figs. 1 and 5, see cols. 2-4, upper voltage dividing resistor circuit and upper driver 10 coupled to odd drain lines, lower voltage dividing resistor circuit and lower driver 11 coupled to even drain lines).

	Regarding claim 9, Kamei [in view of AAPA] discloses wherein each of the first and second source drivers is implemented as a chip-on-film form including an integrated circuit and a flexible printed circuit board, on which the integrated circuit is disposed (figs. 1 and 5, see cols. 2-4; source drivers implemented as a chip-on-film form including an integrated circuit and a flexible printed circuit board, on which the integrated circuit is disposed is taken to be admitted prior art [see MPEP 2144.03], see Non-Final rejection mailed 1/28/22; Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Kamei with the well-known chip-on-film integrated circuit and flexible printed circuit board since such a modification achieves the predictable result of providing flexibility and simplifying manufacturing.).
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Owaki et al. (US 5,650,796)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626